TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00263-CR







Michael Anthony Collins, Appellant



v.



The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY


NO. 515494, HONORABLE MIKE DENTON, JUDGE PRESIDING







The county court at law found appellant Michael Anthony Collins guilty of assault. 
See Tex. Penal Code Ann. § 22.01 (West Supp. 2000).  The court assessed punishment at
incarceration for ninety days and a $1000 fine, but suspended imposition of sentence and placed
appellant on community supervision.

Appellant is not indigent and is represented by retained counsel.  The appeal is
before us without a reporter's record because appellant made no arrangement to pay the court
reporter.  See Tex. R. App. P. 35.3(b), 37.3(c).  Counsel has filed a brief concluding that the
appeal is frivolous and without merit.  See Anders v. California, 386 U.S. 738 (1967); see also
Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972);  Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

Counsel brings forward one arguable point of error, urging that appellant did not
receive reasonably effective assistance of counsel at trial.  Without a reporter's record, this point
presents nothing for review.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit. The judgment of conviction is affirmed.



				                                                                      

				Mack Kidd, Justice

Before Justices Jones, Kidd and Yeakel

Affirmed

Filed:   September 21, 2000

Do Not Publish